The opinion of the Court was delivered by
Donkin, Ch.
When this case was formerly heard, the principles of the Circuit decree were affirmed, but the decretal order directing a sale, &c., was opened for the purpose of further inquiry. That inquiry has been made, and the judgment of the preceding Chancellor has been confirmed by that of his successor, and no appeal has been taken from that part of the decree. The trustee should, therefore, account for the hire of the slaves as well as the rent of the land from the time fixed in the former decree, and apply the same as provided in the last circuit decree.
Upon the subject of the fourth exception, it appears that *284the judgment.of I). L. and S. H. Neal against Hewlett S Moore was assigned 15th November, 1855, to H. S. Neal as indemnity for certain liabilities, sometime after the transfer and guarantee by Moore of the note of D. L. and S. H. Neal which was payable to himself. In'the opinion of the Court the .assignee of the judgment, H. S. Neal took it subject to the Equity, which Moore had to set off against the same, any sums which he should be compelled to pay in consequence of this subsisting guarantee. The decree of the Circuit Court is modified accordingly. In all other respects the decree is affirmed.
Johnston & Wardlaw, CC., concurred.

Decree modified.